Exhibit 10.1

SECOND AMENDMENT TO

SHARE SURRENDER AGREEMENT

This Second Amendment to the Share Surrender Agreement (the “Second Amendment”)
is made and entered into as of June 11, 2007 by and between The PNC Financial
Services Group, Inc., a Pennsylvania corporation (“PNC”), BlackRock, Inc., a
Delaware corporation (“BlackRock”) and PNC Bancorp, Inc., a Delaware corporation
(“Bancorp”) (as successor to PNC Asset Management, Inc., a Delaware corporation
(“PAM”) under an Assignment and Assumption Agreement entered into as of
January 14, 2005 (the “Assignment and Assumption Agreement”)). Bancorp is an
indirect wholly owned subsidiary of PNC. Capitalized terms used in this Second
Amendment and not defined have the meanings set forth in the Amended Share
Surrender Agreement (as defined below).

RECITALS

BlackRock, PAM and PNC entered into the Share Surrender Agreement as of
October 10, 2002 (the “Share Surrender Agreement”), as amended by the First
Amendment to the Share Surrender Agreement as of February 15, 2006, between
BlackRock, Bancorp and PNC (the “First Amendment” and, collectively with the
Share Surrender Agreement, the “Amended Share Surrender Agreement”), under which
PAM agreed to surrender shares of the Common Stock of BlackRock (“BlackRock
Stock”) held by it to Award Holders under the BlackRock, Inc. 2002 Long-Term
Retention and Incentive Plan (the “Plan”) and to make available for use in
future long-term retention and incentive programs approved by BlackRock to
retain BlackRock employees. Bancorp, which now holds the shares of BlackRock
Stock formerly held by PAM, has, pursuant to the Assignment and Assumption
Agreement, assumed and agreed to be liable for all responsibilities, duties,
liabilities and obligations of PAM under the Amended Share Surrender Agreement.

Pursuant to the terms and conditions of the Plan and the Amended Share Surrender
Agreement, Bancorp surrendered an aggregate of 1,034,062 shares of BlackRock
Stock to Award Holders and to BlackRock in accordance with the Plan and Amended
Share Surrender Agreement. The parties acknowledge that the Plan and the Amended
Share Surrender Agreement contemplate additional deliveries of BlackRock Stock
in each of 2008, 2009 and 2010 in respect of Awards under the Plan outstanding
on the date hereof (“Additional First Award Period Deliveries”).

The parties acknowledge that BlackRock’s Management Development and Compensation
Committee (the “Committee”) approved $260,160,150 of awards on January 16, 2007
under a Future Incentive Plan (the “Initial Second Period Awards”) and that such
awards were converted into 1,542,421 restricted stock units and granted on
January 31, 2007 based on a value of $168.67 per share of BlackRock Stock, which
was equal to the five-day average closing price of BlackRock Stock from
January 25, 2007 to January 31, 2007.



--------------------------------------------------------------------------------

BlackRock, Bancorp and PNC now desire to clarify (i) the maximum value of all
awards that will be funded by Bancorp pursuant to the Amended Share Surrender
Agreement for Future Incentive Plans for awards granted during the period from
January 16, 2007 through and including September 30, 2011 (such period being,
the “Second Award Period” and such maximum value being, the “Second Period
Funding Cap”), and (ii) the impact on the remaining funding availability under
the Second Period Funding Cap of awards that may be forfeited by holders during
the Second Award Period.

Accordingly, the parties to this Second Amendment agree, notwithstanding
anything in the Amended Share Surrender Agreement to the contrary, as follows:

1. Agreement as to Second Period Funding Cap. The Second Period Funding Cap
shall be $271,248,000, subject to all terms and conditions of each award,
including the achievement of all performance criteria and other vesting
requirements, as approved by the Committee. The value of the Initial Second
Period Awards, in the absence of forfeitures addressed in Section 3, shall
reduce the remaining funding availability under the Second Period Funding Cap in
the amount set forth in the recitals hereof. The parties agree that the Second
Period Funding Cap shall not be recalculated or adjusted during the Second Award
Period. BlackRock agrees that neither PNC nor Bancorp shall have any funding
responsibility with respect to any additional awards made under the Plan
following the date hereof or for any additional awards made under a Future
Incentive Plan during the Second Award Period following the satisfaction of the
performance criteria set forth in the Initial Second Period Awards.

2. Calculation of Value of Future Awards During the Second Award Period. The
value of additional awards approved by the Committee and granted by BlackRock
under Future Incentive Plans during the Second Award Period shall reduce the
remaining funding availability under the Second Period Funding Cap and shall be
based on the dollar value of the award, which will be converted into a
restricted stock unit value, as follows:

(a) for grants of awards to new hires, the average of the high and low trading
price of BlackRock Stock on the employment start date of such employee; and

(b) for all other awards, the five-day average closing price of BlackRock Stock
beginning on the second trading day following the next earnings release after
Committee action approving such award.

3. Impact of Forfeitures. The value of any forfeitures during the Second Award
Period by holders of any Awards outstanding on the date hereof under the Plan or
of awards under a Future Incentive Plan shall be credited toward the funding
availability under the Second Period Funding Cap. The amount used in calculating
such credit shall equal the value of such award as calculated in connection with
its initial grant, i.e., $168.67 per restricted stock unit for forfeited Initial
Second Period Awards, and the conversion values calculated in accordance with
Section 2 for all other Future Incentive Plan awards during the Second Period,
and not the then current fair market value.



--------------------------------------------------------------------------------

4. Other Awards; No Other Amendments. Nothing in this Second Amendment or the
Amended Share Surrender Agreement is intended to limit any awards that may be
made by BlackRock that are not intended to be funded by Bancorp pursuant to the
Amended Share Surrender Agreement. Except as expressly amended by this Second
Amendment, the Amended Share Surrender Agreement shall remain in full force and
effect in accordance with its terms. For the avoidance of doubt, nothing in this
Second Amendment is intended to reduce the total number of Remainder Shares
available for the funding of Future Incentive Plans or to amend, restrict or
limit the obligations of PNC and Bancorp to fund Future Incentive Plans with
Remainder Shares following the Second Award Period, pursuant to the terms of the
Amended Share Surrender Agreement, in a total amount equal to the 4,000,000
shares agreed to in the Share Surrender Agreement less the number of shares
funded by Bancorp (i) prior to the date hereof, (ii) pursuant to the Additional
First Award Period Deliveries, and (iii) during the Second Award Period.

5. Counterparts. This Second Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as of
the date first above mentioned.

 

BLACKROCK, INC.   By:  

/s/ Steven E. Buller

  Name:   Steven E. Buller   Title:   Managing Director   PNC BANCORP, INC.  
By:  

/s/ James E. Rohr

  Name:   James E. Rohr   Title:   President  
THE PNC FINANCIAL SERVICES GROUP, INC.   By:  

/s/ James E. Rohr

  Name:   James E. Rohr   Title:   Chairman and Chief Executive Officer  